Appellant was convicted of violating the Sunday law, and fined $20.
There is no statement of facts in the record. Appellant by bill of exceptions shows that the offense was committed in the city of Dallas, and that the charter and ordinances of said city gave appellant authority to open his saloon on Sunday, and sell liquor, except between the hours of 9 o'clock a.m. and 4 o'clock p.m., and that the city by virtue of its charter and city ordinances has complete control over said business, and this conviction can not be sustained as a State offense. The same defense was made in Arroyo v. State (Texas Crim. App.), 69 S.W. Rep., 503, and a majority of the court there held that the charter and ordinances thereunder were invalid, and that the State law was left intact and fully operative. From that decision the writer dissented. However, that is now the law, and, in view of the opinion in that case, the contention of appellant is not well taken.
The judgment is affirmed.
Affirmed. *Page 382